Citation Nr: 1718817	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  09-00 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth Bottoms, Agent


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1970 to March 1972.  His service decorations and awards include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to a rating in excess of 10 percent for PTSD.

In February 2012, the Board, denied entitlement to an increased rating for PTSD for the entire period on appeal.  The Veteran appealed this denied claim.

In August 2012, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR) by counsel for the Veteran and VA, vacated the Board's February 2012 decision, and remanded this matter to the Board for development consistent with the JMR.

In May 2013, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for due process concerns regarding the Veteran's request for a hearing before a Veterans Law Judge.  In October 2014, the Board again remanded this case to the AOJ for due process concerns regarding the Veteran's request for a hearing before a Veterans Law Judge.  

In December 2016, the Veteran withdrew his request for a hearing before a Veterans Law Judge.  However, the Veteran's representative subsequently stated in April 2017 that the Veteran does want a hearing before a Veterans Law Judge.

In April 2017, the Veteran appointed Kenneth Bottoms, accredited agent, as his representative, which effectively revoked the prior representation by Disabled American Veterans (DAV).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2017, the Veteran's representative renewed the Veteran's request for a hearing before a Veterans Law Judge.  Despite numerous attempts, no such hearing has been conducted.  See August 2012 Court remand; May 2013 and October 2014 Board remands.  Therefore, another remand is necessary to afford the Veteran an opportunity for a Board hearing.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an opportunity for a Board videoconference hearing.  

The Veteran is incarcerated; thus, the following additional measures are required.  All efforts must be documented, and an appropriate formal finding must be made if any of the following efforts are not completed.

a. Contact the appropriate parties at the Texas Department of Criminal Justice to determine whether transportation to the RO for a Board hearing can be arranged.  Document all communications and any responses received.

b. If the Veteran cannot be transported, is it possible to arrange for a videoconference hearing to be arranged from the detention facility where the Veteran is located?  If so, arrange with the detention facility for such a videoconference hearing to be provided.  All communications and responses must be documented.

c. If it is not possible to provide the Veteran with a videoconference hearing at either the RO or the detention facility, a formal finding must be made by the RO documenting all efforts to provide such a hearing and explaining why such efforts were unsuccessful.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


